DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, “Applicant has placed the application into condition for allowance by amending independent claim 1 to include the features of allowable dependent claim 2”.  Remarks 05/20/2021, page 8.  Therefore, Claim 1 is allowed for similar reasons to those indicated for Claim 2 in the Non-Final Rejection 04/12/2021, p. 4, wherein the prior art does not disclose, teach or suggest a tracking system for a digital Phase Locked Loop (PLL), the tracking system comprising:
wherein the PLL model comprises:
a Digitally Controlled Oscillator (DCO) model configured to emulate, based on the other internal PLL signal and the estimated analog PLL parameter, the actual internal PLL signal in analog form; and 
a phase digitization model configured to emulate, based on the emulated internal PLL signal in analog form, the emulated internal PLL signal in digital form to be compared with the actual internal PLL signal;
in combination with all the other claimed limitations.
Claims 3-16 are allowed for depending from Claim 2.

Regarding Claim 17, the prior art does not disclose, teach or suggest a tracking system for a digital Phase Locked Loop (PLL), the tracking system comprising: 
a tracker comprising:   
a minimizer configured to minimize a result of the comparison, and update the first or second estimated analog PLL parameter based on the minimized result;
in combination with all the other claimed limitations.  

Regarding Claim 18, “Applicant has placed the application into condition for allowance by … amending independent claim 18 to include the features of allowable dependent claim 19”.  Remarks 05/20/2021, page 8.  Therefore, Claim 18 is allowed for similar reasons to those indicated for Claim 19 in the Non-Final Rejection 04/12/2021, pp. 7-8, wherein the prior art does not disclose, teach or suggest a tracking method for a digital Phase Locked Loop (PLL), the tracking method comprising:
emulating, by a Digitally Controlled Oscillator (DCO) model and based on the other internal PLL signal and the estimated analog PLL parameter, the actual internal PLL signal in analog form; and   
emulating, by a phase digitization model and based on the emulated internal PLL signal in analog form, the emulated internal PLL signal in digital form to be compared with the actual internal PLL signal;
in combination with all the other claimed limitations.
Claim 20 is allowed for depending from Claim 18.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DIANA J. CHENG/           Examiner, Art Unit 2849